DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
Hashimoto (US 2018/0166860) are cited as pertinent prior art.
The following is an examiner’s statement of reasons for allowance: 
	With respect to claim 1, Hashimoto ‘860 shows and discloses  quantum cascade laser (TITLE: QCL) comprising: a first mesa waveguide disposed on a substrate, the first mesa waveguide including a first core layer (Fig 8, 10: a first mesa waveguide “left 19c” on substrate 17(17d) including a first core layer 23/23a); a second mesa waveguide disposed on the substrate, the second mesa waveguide including a second core layer (Fig 8, 10: a second mesa waveguide “right” on substrate 17(17d) including a second core layer 23/23a); a first electrode electrically connected to the first mesa waveguide (Fig 8, 10: a first electrode 25 “left” connected to the first mesa “19c/left”); a second electrode electrically connected to the second mesa waveguide (Fig 8, 10: a second electrode 25 “right” connected to the second mesa “19b/right”); and a current blocking region disposed on the substrate (Section [049, 050, 082] current blocking layer 21c). 
However, the reference fail to teach the current blocking region burying the first and second mesa waveguides, wherein the first and second mesa waveguides extend in a first direction, the first and second mesa waveguides are arranged apart from each other by a distance in a second direction intersecting with the first direction, the current blocking region has a first portion and a second portion, the first portion is disposed between the first mesa waveguide and the second mesa waveguide, the second portion is disposed on the first portion, each of the first electrode and the second electrode has an end, the end of the first electrode and the end of the second electrode are facing each other in the second direction, and the second portion protrudes from a reference plane including a surface of the end of the first electrode and extending in the first and second directions.
Claims 2-9 are also allow for depending on allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

					COMMUNICATION
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Hashimoto(US 2017/0244222) shows and discloses a quantum cascade laser comprising of waveguide, core layer and electrode on a substrate (Fig 1-14; Section [053-060]).
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828